DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Bainbridge et al.	EP 1,027,931

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bainbridge et al. (EP 1,027,931).

Regarding claim 1, Bainbridge discloses an apparatus (abstract) for securing a panel (1) to a structure (2), comprising: 
except for [an external aircraft panel (1) having a threaded hole (11)]; 
a structure (2) adjacent the external aircraft panel (1) having an aperture (22) aligned with the threaded hole (11), the structure (2) having a top side and a bottom side (fig. 1), the top side facing away from the external aircraft panel (1) and the bottom side facing the external aircraft panel (1); 
a fastener (5) comprising a fastener head (15) and a threaded tail (fig. 1), the fastener (5) disposed through the aperture (22) and the threaded hole (11), wherein the fastener head (15) faces the top side of the structure (2) opposite the external aircraft panel (1): 
a fastener base (13) positioned between the fastener head (15) and the structure (2), and secured (fig. 1) to the structure (2); 
a retainer housing (3) positioned on the fastener head (15), wherein the fastener base (13) and retainer housing (3) are detached from the fastener (5); 
a spring (6) within the retainer housing (3) engaging the fastener (5) and the retainer housing (3); and 
a retaining clip (9) securing the retainer housing (3) to the fastener base (13), wherein the external aircraft panel (1) is secured to the structure (2) without the fastener (5) protruding from the external aircraft panel (1). 
Examiner notes that Bainbridge does not explicitly disclose an external aircraft panel having a threaded hole. However, it would have been an obvious matter of design choice wherein an external aircraft panel having a threaded hole, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Bainbridge.

Regarding claim 2, Bainbridge discloses the apparatus of claim 1, wherein the external aircraft panel (1) comprises a wing of an aircraft (page 1, col. 1, lines 9-11).

Regarding claim 3, Bainbridge discloses the apparatus of claim 1, wherein the threaded hole (11) comprises a threaded bushing (8).

Regarding claim 4, Bainbridge discloses the apparatus of claim 1, except for wherein the fastener base (13) is secured to the structure (2) with glue.
	However, it would have been an obvious matter of design choice wherein the fastener base is secured to the structure with glue, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Bainbridge.

Regarding claim 5, Bainbridge discloses the apparatus of claim 1, wherein the fastener base (13) comprises a plurality of apertures (4; fig. 1) to secure the fastener base (13) to the structure (2).

Regarding claim 6, Bainbridge discloses the apparatus of claim 1, except for wherein the fastener base (13) is secured to the retainer housing (3) with glue.
	However, it would have been an obvious matter of design choice wherein the fastener base is secured to the structure with glue, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Bainbridge.

Regarding claim 7, Bainbridge discloses an apparatus (abstract) for securing a panel to a structure (2), comprising: 
a fastener (5) having a fastener head (15) and a threaded tail (fig. 1), the fastener (5) for being disposed through a structure (2) and an adjacent external panel (1); 
a retainer housing (3) positioned on the fastener head (15), the retainer housing (3) being detached from the fastener (5); and 
a spring (6) within the retainer housing (3) engaging the fastener (5) and the retainer housing (3).

Regarding claim 8, Bainbridge discloses the apparatus of claim 7, and further comprising the external panel (1) and the structure (2) adjacent the external panel (1), an aperture (22) in the structure (2) aligned with a threaded hole (11) in the external panel (1), wherein the structure (2) has a top side and a bottom side (fig. 1), and wherein the fastener head (15) faces the top side of the structure (2) opposite the external panel (1).

Regarding claim 9, Bainbridge discloses the apparatus of claim 8, wherein the threaded hole (11) comprises a threaded bushing (8). 

Regarding claim 10, Bainbridge discloses the apparatus of claim 8, wherein the retainer housing (3) has a top side and a bottom side (fig. 1), the top side facing away from the adjacent structure (2) and the bottom side facing the adjacent structure (2). 

Regarding claim 11, Bainbridge discloses the apparatus of claim 10, except for wherein a C-clip is disposed between the top side of the retainer housing (3) and the spring (6) within the retainer housing (3).
	However, it would have been an obvious matter of design choice wherein a C-clip is disposed between the top side of the retainer housing and the spring within the retainer housing, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Bainbridge.

Regarding claim 12, Bainbridge discloses the apparatus of claim 10, further comprising a retaining clip (9) securing the retainer housing (3) to the fastener base (13). 

Regarding claim 13, Bainbridge discloses the apparatus of claim 12, further comprising a fastener base (13) positioned between the fastener head (15) and the structure (2), and secured (fig. 1) to the structure (2).

Regarding claim 14, Bainbridge discloses the apparatus of claim 13, wherein the fastener base (13) comprises a plurality of apertures (4; fig. 1) to secure the fastener base (13) to the structure (2).

Regarding claim 15, Bainbridge discloses the apparatus of claim 13, except for wherein the fastener base (13) is secured to the structure (2) with glue.
	However, it would have been an obvious matter of design choice wherein the fastener base is secured to the structure with glue, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Bainbridge.

Regarding claim 16, Bainbridge discloses a method of securing a panel to a structure (2) (abstract), comprising: 
aligning a threaded hole (11) of an external aircraft panel (1) with an aperture (22) of a structure (2) adjacent the external aircraft panel (1), wherein the structure (2) has a top side and a bottom side (fig. 1), and wherein the top side faces away from the external aircraft panel (1) and the bottom side faces the external aircraft panel (1); 
inserting a fastener (5) through the aperture (22) and the threaded hole (11), wherein the fastener (5) has a fastener head (15) and a threaded tail (fig. 1), and wherein a retainer housing (3) with a spring (6) disposed therein is positioned on the fastener head (15), and wherein the retainer housing (3) is detached from the fastener (5); 
positioning the fastener head (15) to face the top side of the structure (2) opposite the external aircraft panel (1); 
securing (fig. 1) the retainer housing (3) to the structure (2); and 
tightening the fastener (5) to secure the external aircraft panel (1) to the structure (2), thereby securing the external aircraft panel (1) to the structure (2) without leaving the fastener head (15) protruding from the external aircraft panel (1).
Examiner notes that Bainbridge does not explicitly disclose a threaded hole of an external aircraft panel. However, it would have been an obvious matter of design choice wherein a threaded hole of an external aircraft panel, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Bainbridge.

Regarding claim 17, Bainbridge discloses the method of claim 16, wherein tightening the fastener (5) comprises twisting the fastener (5) after engaging a wrench insert (38) in the threaded tail (fig. 1) of the fastener (5). 

Regarding claim 18, Bainbridge discloses the method of claim 16, wherein tightening the fastener (5) comprises twisting the fastener (5) after engaging a wrench insert in the fastener head (15).

Regarding claim 19, Bainbridge discloses the method of claim 16, wherein forming a threaded hole (11) in an external aircraft panel (1) comprises disposing a threaded bushing (8) in an external aircraft panel (1). 

Regarding claim 20, Bainbridge discloses the method of claim 16, wherein securing the retainer housing (3) to the fastener base (13) comprises securing (fig. 1) the retainer housing (3) to the fastener base (13) with a retaining clip (9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd